DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
This Office action is considered fully responsive to the amendment filed March 24, 2022.
The previous objection to the specification is withdrawn in light of Applicant’s amendments.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-7, 9-12, 14-17, 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-2, 4-7, 9-12, 14-17, 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2021/0068055 A1 to NAM et al. (“Nam”).
As to claims 1-2, 4-5, see similar rejections to claims 11-12, 14-15, respectively.
As to claims 6-7, 9-10, see similar rejections to claims 16-17, 19-20, respectively.
As to claim 11, Nam discloses a terminal in a wireless communication system (para. 0060, UE), the terminal comprising: a transceiver configured to transmit or receive a signal (para. 0122-0123, transmission component, reception component); and a controller coupled with the transceiver and configured to (para. 0124-0125, controller or a processor): receive, from a base station, a radio resource control (RRC) reconfiguration message (para. 0061, RRC connection reconfiguration signaling from base station to UE) including a physical downlink control channel (PDCCH) configuration for a downlink bandwidth part (BWP) of a special cell (SpCell) (para. 0064, configuration for PDCCH-WUS, including WU-BWP; para.0030, base stations may include macrocells or small cells), the PDCCH configuration including search space configuration information for one or more search space configurations  (para. 0064, one or more dedicated search space sets) and control resource set (CORESET) configuration information for one or more CORESET configurations (para. 0064, WU-CORESET), wherein a search space configuration among the one or more search space configurations includes information for a wakeup signal (WUS) (para. 0064, search space sets for WUS occasions), and the search space configuration is associated with a CORESET configuration among the one or more CORESET 

As to claim 12, Nam further discloses the terminal of claim 11, wherein the RRC reconfiguration message further includes information on the PS-RNTI (para. 0064, the UE may receive the PS-RNTI in the configuration from the base station) and information on a PS offset, the PS offset being common for the BWPs of the SpCell, and wherein the downlink control information including the WUS is received further based on the PS offset  (para. 0092, Additionally or alternatively, the configuration may include a first WUS configuration and a second WUS configuration for at least one UE from the group of UEs, the first WUS configuration having at least one of a first periodicity or a first offset parameter and the second WUS configuration having at least one of a second periodicity or a second offset parameter different than the first periodicity or the first offset parameter, respectively [i.e. offset for at least one UE, meaning it may be common with others in the group of the cell]; Different WU-DCI formats may similarly be applied for different offsets 406.).
As to claim 14, Nam further discloses the terminal of claim 11, wherein, in case that a short discontinuous reception (DRX) cycle and a long DRX cycle are configured for the terminal, the PDCCH monitoring occasion is monitored for the downlink control information including the WUS during the long DRX cycle  (para. 0112, short DRX cycle, long DRX cycle, WU-DCI formats applied for different offsets).

As to claim 16, Nam discloses a base station in a wireless communication system (para. 0060, base station), the base station comprising: a transceiver configured to transmit or receive a signal (para. 0037, 0100, transmission and reception components); and a controller coupled with the transceiver and configured to (para. 0102, controller/processor): transmit, to a terminal, a radio resource control (RRC) reconfiguration message (para. 0061, RRC connection reconfiguration signaling from base station to UE) including a physical downlink control channel (PDCCH) configuration for a downlink bandwidth part (BWP) of a special cell (SpCell) (para. 0064, configuration for PDCCH-WUS, including WU-BWP; para.0030, base stations may include macrocells or small cells), the PDCCH configuration including search space configuration information for one or more search space configurations (para. 0064, one or more dedicated search space sets) and control resource set (CORESET) configuration information for one or more CORESET configurations (para. 0064, WU-CORESET), wherein a search space configuration among the one or more search space configurations includes information for a wakeup signal (WUS) (para. 0064, search space sets for WUS occasions), and the search space configuration is 
and transmit, to the terminal on the SpCell, downlink control information including the WUS in a PDCCH monitoring occasion for the WUS based on the search space configuration and the CORESET configuration (para. 0064, WUS may be based on a PDCCH […] WUS occasion […] the configuration may include a wake-up downlink control information (WU-DCI) configuration of the WUS; para. 0090, WU-CORESET configuration is frequency resources within a BWP including the WU-DCI; wake-up search space configuration is an aggregation level of the WU-DCI), the downlink control information being transmitted based on a power saving radio network temporary identifier (PS- RNTI) (para. 0064, The WU-DCI may be scrambled with a cyclic redundancy check (CRC) using a power saving radio network temporary identifier (PS-RNTI)), wherein the search space configuration (para. 0064, one or more dedicated search space sets for WUS occasions) and the CORESET configuration are BWP specific for the downlink BWP (para. 0085, the base station may use a different WU-CORESET configuration to transmit a WUS to UE(s) over different WUS occasions. For example, the base station may use different frequency resources [i.e. BWP specific] within a BWP (such as a WU-BWP) [i.e. for the downlink BWP] to transmit the WUS to a UE over different WUS occasions [i.e. therefore, the search space configuration which also pertains to the WUS occasions is also BWP specific]. A UE may similarly monitor different frequency resources within a WU-BWP over different WUS occasions of the UE.), and wherein the PS-RNTI is common for BWPs of the SpCell (para. 0086, the base station may use a different WU-BWP configuration to transmit a group-specific 
As to claim 17, Nam further discloses the base station of claim 16, wherein the RRC reconfiguration message further includes information on the PS-RNTI (para. 0064, the UE may receive the PS-RNTI in the configuration from the base station) and information on a PS offset, the PS offset being common for the BWPs of the SpCell, and wherein the downlink control information including the WUS is transmitted further based on the PS offset (para. 0092, Additionally or alternatively, the configuration may include a first WUS configuration and a second WUS configuration for at least one UE from the group of UEs, the first WUS configuration having at least one of a first periodicity or a first offset parameter and the second WUS configuration having at least one of a second periodicity or a second offset parameter different than the first periodicity or the first offset parameter, respectively [i.e. offset for at least one UE, meaning it may be common with others in the group of the cell]; Different WU-DCI formats may similarly be applied for different offsets 406.).
As to claim 19, Nam further discloses the base station of claim 16, wherein, in case that a short discontinuous reception (DRX) cycle and a long DRX cycle are configured for the terminal, the downlink control information including the WUS is transmitted in the PDCCH monitoring occasion during the long DRX cycle (para. 0112, short DRX cycle, long DRX cycle, WU-DCI formats applied for different offsets).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/           Primary Examiner, Art Unit 2463